Citation Nr: 1139608	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain from February 17, 2006 to September 12, 2008.
 
3.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain since September 13, 2008.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1988 to May 1992.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In March 2008 the Veteran testified at a hearing before a Decision Review Officer at the RO in Winston-Salem, North Carolina.  A transcript of that hearing is of record.
 
The issue of entitlement to an increased rating for residuals of a sprained right ankle from September 13, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
 
FINDINGS OF FACT
 
1.  Resolving reasonable doubt in the Veteran's favor competent evidence shows that sleep apnea is related to service.
 
2.  Between February 17, 2006 and September 12, 2008, the Veteran's right ankle sprain was not productive of more than a moderate limitation of motion.
 
 
 
CONCLUSIONS OF LAW
 
1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  
 
2.  Between February 17, 2006 and September 12, 2008, the criteria for a rating in excess of 10 percent for residuals of a right ankle sprain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated April 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Service Connection for Sleep Apnea-Laws and Regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Factual Background and Analysis
 
The Veteran's service treatment records are silent for complaints or findings pertaining to a sleep disorder, to include sleep apnea; however, buddy statements from M.V. and B.W. both reported that during service they observed and heard the Veteran snoring loudly and experience breathing difficulty while sleeping.  The Veteran testified during his March 2008 Decision Review Officer hearing that he experienced problems sleeping during service.  He testified that his reports were ignored by his superiors.  The Veteran's buddies and his wife have corroborated that the appellant snored heavily during and after his service.  Further, M.V. has stated that he had stayed with the Veteran in service and also stayed with him at his house in 2008 and that the Veteran's snoring and breathing problems were still evident.  
 
The Veteran's VA treatment records note a diagnosis of sleep apnea.  In 2006, the Veteran reported a 15 year history of snoring and daytime tiredness.  

In this case, the Veteran is competent to testify about his in-service sleep symptoms, and his testimony was credible.  VA treatment records show that the Veteran carries a diagnosis of sleep apnea.  Further,  the Veteran's buddies have reported hearing similar symptoms in service.  As a lay person, the Veteran and his buddies are competent to report on that which they has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran and his buddies described in-service symptoms which were related to a later diagnosis.  Such evidence goes to support the Veteran's assertion that his sleep apnea began in service  Thus, resolving reasonable doubt in the Veteran's favor, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.  The benefit sought on appeal is allowed.
 
Increased Rating for Residuals of a Right Ankle Sprain-Laws and Regulations
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
A musculoskeletal disability is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.
 
The Board observes that the words such as "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6. It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
The Veteran was granted entitlement to service connection for a residuals of a right ankle sprain in April 2001.  He was given a 10 percent disability rating effective September 14, 1994.  In a statement received by the RO on February 17, 2006, the Veteran stated that he wished to be considered for an increased rating for his right ankle disorder.  
 
The Veteran's claims file includes a June 2005 VA medical center x-ray report which noted essentially normal ankle films with slight degenerative joint disease of the right anterior ankle.  A Salto ankle brace was ordered for the Veteran.  
 
An April 2006 VA medical center treatment note reported that the Veteran had been wearing an ankle support and continued to have a moderate level of constant pain in the ankle and foot.  
 
The Veteran was afforded a VA examination in August 2006 in order to determine the nature and severity of his right ankle disorder.  During his examination, the Veteran described right ankle pain at the lateral and anterior aspects.  He stated that he experienced some stiffness but not swelling, erythematous changes, giving way or locking sensations.  The Veteran reported that he had flare-ups of right ankle pain on prolonged standing, walking and that stair walking aggravated his pain.  He reported using a right ankle brace since 1998 and that the brace helped to provide balance.
 
Physical examination revealed dorsiflexion of the right ankle between 0 and 10 degrees and plantar flexion from 0 to 35 degrees.  Examination of the right ankle revealed tenderness at the lateral and anterior aspects.  There was no effusion, erythematous changes, muscle atrophy, muscle spasm or instability noted.  Pain on motion was noted and ankle motion was limited due to pain.  Repetitive use showed no fatigue, incoordination, lack of endurance, or additional loss of motion due to pain.  The Veteran was able to bear weight on both legs, there was no apparent functional limitation on regular walking and standing, however he was only able to squat about half way due to his ankle.  There was no callus, skin breakdown or unusual shoe wear pattern.  
 
In September 2008, the Veteran was afforded another VA examination during which the Veteran described constant mild aching in the lateral aspect of his right ankle.  It was noted that the Veteran did not experience flare-ups of pain.  His gait was normal.  There was no evidence of abnormal weight bearing.  
 
Range of motion studies revealed dorsiflexion from 0 to 15 degrees, and plantar flexion to 30 degrees.  There was no additional limitation with repeated motion.  A diagnosis of a right ankle strain was provided.  It was noted that the Veteran experienced mild problems doing chores, exercising, and when participating in sports and recreational activities.  There were no problems with activities of daily living noted.
 
The evidence demonstrates that the Veteran's right ankle sprain is most appropriately rated as 10 percent disabling.  The Veteran has pain on motion and some limitation of motion, however the limitation of motion is not demonstrated to be marked.  The record neither reveals evidence of ankylosis, malunion of the os calsis or the astragalus, nor has an astragalectomy been performed.  Thus a higher evaluation is not warranted under an alternate Diagnostic Code.  
 
While a marked limitation of motion is not shown, the right ankle disability is productive of a moderate limitation of motion.  Accordingly, the preponderance of the evidence is against the claim for an increased rating from February 17, 2006 to September 12, 2008.  Hence, the reasonable doubt doctrine is not applicable, and the claim for a rating in excess of 10 percent for residuals of a right ankle sprain is denied.  38 U.S.C.A. § 5107(b).
 
In considering the DeLuca holding, the evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are beyond that contemplated by the initial 10 percent evaluation. The symptoms presented by the Veteran's right ankle disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability. There is no evidence that the claimant's right ankle disorder at any time during the appellate term necessitated frequent hospitalization, or caused a marked interference with employment.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to service connection for sleep apnea is granted.
 
Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain from February 17, 2006 to September 12, 2008, is denied.
 
 
REMAND
 
The Veteran was last afforded a VA examination to determine the nature and severity of his right ankle disorder in September 2008, i.e., over three years ago.  Given that fact, the Board finds that a new examination is warranted to document the current severity of his right ankle symptoms.  Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).
 
Further, the last available VA medical center treatment records in the Veteran's claims file are dated in October 2008.  As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA is further required to make reasonable efforts to obtain other relevant records not in the custody of a Federal department.  38 C.F.R. § 3.159(c)(1).  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to secure any and all pertinent records dated since September 13, 2008, which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating ankle disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any right ankle sprain residuals.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected extremity.  
 
A complete rationale for any opinions expressed must be provided.  
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


